Colt, J.
The defendant’s acceptances were given for liquors sold to him by the plaintiffs in New York, at various times, in 1867, and are all dated in that year. Finch v. Mansfield, 97 Mass. 89.
At the time of these sales, § 61 of the Gen. Sts. c. 86, was in force, declaring that “ all payments or compensations for spirituous or intoxicating liquors sold in violation of law, whether in money, labor or personal property, shall be held to have been .eceived without consideration, and against law, equity and good *306conscience,” and “ no action of any kind shall be had or main tained in any court for the price of any liquor sold in any other state for the purpose of being brought into this Commonwealth to be here kept or sold in violation of law, under such circumstances that the vendor would have reasonable cause to believe that the purchaser entertained such illegal purpose; and all bills of exchange, promissory notes, and other securities for and evidences of debt whatsoever, given in whole or in part for the price of liquor sold in violation of this chapter, shall be void against all persons holding the same with notice of such illegal consideration, either direct or implied by law.” •
Is a sale- made in the state of New York by a citizen of that state within the meaning of the statute ? The statutes of this Commonwealth can have no force beyond the limits of the state, to render invalid a contract for the sale of goods, lawful by the law of the place where made. They cannot reach with penalties the parties to such sale. At most, it can only be enacted, with reference to such, sales, that, when the contract is made with a view to a subsequent sale of the same goods in this state in violation of the law here, or under such circumstances that the vendor would have reasonable cause to believe that the purchaser entertained such illegal purpose, no action shall be maintained in the courts of this state for the price. This is all the statute attempts. It touches the remedy only. It speaks of two descriptions of sales, namely, sales in violation of law or of this chapter, and, as contradistinguished from them, sales made in any other states for the purpose of illegal sale here.
The phrase, “ sold in violation of this chapter,” therefore, as used in that part of the section which refers to the securities taken, means sold in this state in violation of it. Abberger v. Marrin, ante, 70. The plaintiffs’ acceptances were never void in his hands. If they had been under this law, it may be true that the repeal of it would not have given them validity.
It is further claimed that the evidence offered was admissible under that part of the statute, above stated, which denies to the vendor of liquors sold out of the state the right to maintain an action for the price. The repéal of this provision, before the *307commencement of this suit, as it affects only the remedy, restores the plaintiffs’ rights, and the defence must rest solely on the principles of the common law as applied to illegal sales. By these rules, knowledge on the part of the seller that the goods are purchased to be used or sold by the buyer in violation of law is, at least, necessary to deprive him of his right to recover the price. Adams v. Coulliard, ante, 167.
The defendant only offered to prove that the plaintiffs had reasonable cause to believe that the liquors were purchased to b« sold by the defendant in violation of the laws of this state 1 his was not enough to show the participation of the plaintiffs in the illegal purpose. Even under the statute, the evidence offered would fall short of its requirements. It omitted that which is the foundation of the defence; namely, proof of the ilbgal purpose of the purchaser. It is not enough that the seller his reasonable cause to believe it; he may be mistaken in that b( lief, and the jury may find the buyer innocent of any illegal dt sign. Savage v. Mallory, 4 Allen, 492.
In any aspect the evidence as it was offered was immaterial.

Exceptions overruled.

*



 A similar decision was made at the same term in the case of
John Tracy & others vs. Sheldon Webster.
Contract on an account annexed for the price of intoxicating liquors sold by the plaintiffs to the defendant. Writ dated July 8, 1868. Trial in the superior court, before Putnam, J., who found for the plaintiffs and allowed a bill of exceptions of which the following is the material part.
“ It appeared in evidence that, at the time of the sale, the plaintiffs resided and did business in Albany in the state of New York, and the defendant resided in Springfield in.this county, and his business was the sale of liquors. The liquors, for the price of which this suit was brought, were sold to the defendant in January and February 1867, upon orders dated and mailed at Springfield, addressed to 'and received by the plaintiffs at their place of business in Albany, and said liquors were, at the request of the defendant, delivered to him in Albany, at the railroad station, marked with his address, and were in lue time received by him at said Springfield, from the railroad company. No question was made as to the price of the liquors. The defendant then offered to show that, at the time of the order and sale as above, he was engaged in the illegal sale of spirituous and intoxicating liquors at Springfield, and that the plaintiffs had reasonab’e cause to believe that this was his business, and that *308the said goods were purchased to be sold by the defendant in violation of the laws of this state. Upon objection, the court refused to admit this evidence and the defendant excepted to the refusal.”
E. B. Gillett Sf II. B. Stevens, for the defendant.
N. A. Leonard §• G. Wells, for the plaintiffs.
Colt, J. This action was commenced after the repeal of the Gen. Sts. c. 86, § 61, and for the reasons stated in Ely v. Webster, ante, 304, and Adams ' Coulliard, ante, 167, the entry must be Exceptions overruled.